Citation Nr: 1440072	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right leg deep vein thrombosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 2006.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Due to the Veteran's place of residence, the RO in Houston, Texas assumed jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran to attend at the RO before a member of the Board. The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2013), and give the Veteran and his representative opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



